MEMORANDUM DECISION.
In her appeal in this divorce case, Barbara Asbury challenges the rulings of the Superior Court (Cumberland County) dividing the couple’s marital property and fixing the amount of alimony to be paid her by her husband. Both of those questions are committed to the sound discretion of the divorce court, and we on appeal will not overturn the trial court’s rulings when they have rational or credible support in the record. See Shirley v. Shirley, 482 A.2d 845, 847-48 (Me.1984). We have reviewed the wife’s arguments and find no merit in any of her challenges to the results reached by the divorce court. Accordingly, the entry is:
Judgment affirmed.
All concurring.